Order filed September 11, 2012.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                                NO. 14-12-00835-CV
                                  ____________

    IN RE ENERGY RESOURCES TECHNOLOGY GOM, INC. AND HELIX
                ENERGY SOLUTIONS GROUP, Relators




                            ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                             County Court of Law No. 3
                              Galveston County, Texas
                          Trial Court Cause No. CV-661114



                                     ORDER

      On September 11, 2012, relators filed a petition for writ of mandamus. See Tex.
Gov't Code Ann. § 22.221. Relators ask this Court to order The Honorable Christopher
Dupuy, Presiding Judge of the County Court at Law No. 3 of Galveston County, Texas, to
vacate his order of severance signed June 28, 2012, in trial court cause number
CV-661114, styled Neshia Noland, Individually and as Personal Representative of the
Estate of Brandon Michael Noland v. Energy Resources Technology, Inc., Energy
Resources Technology GOM, Inc., and Helix Energy Solutions Group, Inc.. Relators
claim the trial court abused its discretion in granting the motion to sever. A response has
been requested from the real parties in interest on or before Friday, September 14, 2012.

       It appears from the facts stated in the petition that relators’ request for relief requires
further consideration and that relators will be prejudiced unless immediate temporary relief
is granted. See Tex. R. App. p. 52.8(b), 52.10.

       We therefore ORDER that the proceedings of the court below be stayed in trial
court cause number CV-661114, styled Neshia Noland, Individually and as Personal
Representative of the Estate of Brandon Michael Noland v. Energy Resources Technology,
Inc., Energy Resources Technology GOM, Inc., and Helix Energy Solutions Group, Inc.
Such proceedings are stayed until final decision by this Court of relators’ petition for writ
of mandamus, or until further orders of this Court.



                                            PER CURIAM

Panel consists of Justices Frost, Christopher, and Jamison.




                                                2